Case 1:18-CV-08175-ER Document 112 Filed 03/28/19 Page 1 of 1

 

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION
NEW YORK REGIONAL OFFICE NANCY A. BRowN
200 VESEY STREET, SUITE 400 TELEPHONE: (212) 336-1023
NEW YORK, NY 10281-1022 EMAlL: BRowNN@sF.C.Gov
March 28, 2019

Via ECF and UPS 0vernight

Hon. Edgardo Ramos

United States District Judge

Thurgood Marshall United States Courthouse
40 Foley Square

New York, NY 10007

Re: SEC v. Honig, et al.;
No. 18 Civ. 8175 ER

Dear Judge Ramos:

We represent the Plaintiff, Securities and Exchange Commission (“Commission”), in this
action.

Enclosed for the Court’s consideration is a courtesy copy of the partial Judgment on
consent against Defendant Brian Keller, by which Keller has consented to the imposition of
injunctive relief, leaving the Commission’s claims for monetary relief for later resolution by
further consent or Commission motion. If the partial Judgment is satisfactory to the Court, we
respectfully request that the Court docket the Judgment together with its Consent.

Respectfully submitted,

N cy A. Brown
Enclosure

cc: All Defendants via email

